Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-6 in the reply filed on 9/6/2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannese (US 20180374733 A1) in view of Reuter (US 11244844 B2).


    PNG
    media_image1.png
    561
    531
    media_image1.png
    Greyscale

Regarding claim 1, Pannese discloses a apparatus for processing a substrate, the apparatus comprising: 
an index module EFEM 114; and 
a processing module 101 disposed adjacent to the index module and configured to process the substrate, wherein the index module includes: 
one or more load ports 116, on each of which a carrier having the substrate received therein is placed (Pannese Fig. 1A); 
a side storage SSP 120 configured to store the substrate subjected to a process in the processing module and remove fumes on the substrate (Pannese – Abstract, ¶34 – SSP: degassing substrates); and 
a transfer frame having an index robot 114 installed therein, the index robot being configured to transfer the substrate between the carrier placed on the load port, the side storage, and the processing module (Pannese –¶31-33), and wherein the side storage includes:
 a housing having an interior space (Pannese – Figs. 2A-F).

Pannese is merely silent upon wherein the SSP may comprise partitioning.   At the time of the invention it was known in the art to optionally include partitioning in SSPs for the generic purpose of creating independent environments for devices being fabricated.  For support see Reuters Fig. 3A.

    PNG
    media_image2.png
    766
    620
    media_image2.png
    Greyscale

Reuters demonstrates a analogous SSP further comprising a partitioning unit 120 configured to partition the interior space into a plurality of receiving spaces 120A/120B independent of one another; and 
an exhaust unit 150 configured to independently and separately evacuate the plurality of receiving spaces.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the SSP of Pannese with SSP of Reuter having partitions, since applying a known technique to a known device ready for improvement to yield predictable results of having independently controlled SSP spaces is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Pannese in view of Reuter discloses a apparatus of claim 1, wherein the partitioning unit is provided such that the plurality of receiving spaces are stacked one above another (Pannese Fig. 1B-2F, Reuter Fig. 3A).

Regarding claim 3, Pannese in view of Reuter discloses a apparatus of claim 2, wherein the partitioning unit includes: a partitioning plate configured to partition the interior space; and a first temperature adjustment member configured to adjust temperature of the partitioning plate (Reuter Fig. 3A Col. 13 lines 14+).
	The reference text of Reuters teaches the independent partitions may be independently held at desired environmental conditions, which include temperature.  As such they are understood to be configured to adjust the temperature of the components of the SSP, including the partition plate.

Regarding claim 4, Pannese in view of Reuter discloses a apparatus of claim 1, wherein the side storage further includes a gas supply unit configured to supply a gas into the plurality of receiving spaces, and wherein the gas supply unit includes: a gas supply line connected to the plurality of receiving spaces; and a second temperature adjustment member installed on the gas supply line to adjust temperature of the gas (Reuter Fig. 3A Col. 13 lines 14+).
	The reference text of Reuters teaches the independent partitions may be independently held at desired environmental conditions, which include temperature.  As such it is understood that temperature will be independently controlled.


Regarding claim 5, Pannese in view of Reuter discloses a apparatus of claim 1, wherein the apparatus further comprises a controller configured to control the exhaust unit, and wherein the controller differently adjusts amounts of gas discharged from the plurality of receiving spaces (Reuter Fig. 3A.  Controller 106 is shown to independently control each partition’s exhaust.  120A is controlled by C1, 120B is controlled by C2).

Regarding claim 6, Pannese in view of Reuter discloses a apparatus of claim 1, wherein the processing module includes a plurality of process units configured to perform N different processes (N being an integer greater than 1), and wherein M receiving spaces (M being an integer greater than or equal to N) are provided (Pannese Fig. 1B-2F, Reuter Fig. 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/12/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822